﻿Let me begin by congratulating Ambassador Shihabi on his election to the office of President of the forty-sixth session of the General Assembly, which I hope will be crowned with success. I also take this opportunity to congratulate the Secretary-General, Mr. Javier Peres de Cuellar, on his endeavours and his valuable contribution to the promotion of world peace and understanding among nations.
In this era of heightened expectations of freedom and of peace among nations, the threat of despotism has not yet disappeared from the world. This Assembly convenes in the aftermath of two crises that threatened human freedoms and that aroused profound concern throughout the enlightened international community. Future historians will undoubtedly cast more light on these two grim chapters in the closing years of this century from an appropriate perspective. But we, representatives of Governments, do not have the time to indulge in the luxury of observing events passively, as historians can do.
We are making history, not writing it, making history here and now. It is incumbent upon us as representatives of responsible Governments to mould current events in a spirit of respect for the values our democratic regimes represent, and aspiring to a world order based on universal freedoms.
We must draw the correct conclusions and apply the lessons of the crises of the past year and bequeath to all mankind a code of conduct, thus ensuring that our world will no longer be exposed to insane outbursts of tyranny. Our lesson from the two recent crises is that there is an unequivocal link between the nature of political regimes and the peace and stability of the world.
Democratic government is based on the recognition of civil liberties and on respect for the sovereignty of other nations. Democracy is the natural condition of a healthy society. It would be the preferred system for all mankind, were it free to choose. Man was born to freedom; it is part of his intrinsic nature. He was born to live, not to fight wars; to create, not to destroy. The spirit of freedom is embedded in the human intellect and the law of the jungle is alien to it. Therein lies the superiority of man over creatures that are devoid of the power of choice. "Live and let live" is the voice of human reason. "When one saves a human life it is as if one has saved all of humanity," runs an ancient Jewish saying.
These basic truisms have thrust themselves to the fore during recent years, when a new dawn has broken in the Soviet Union and in the countries of Eastern Europe. Seventy years of an oppressive regime could not suppress man's spirit of freedom. That spirit has arisen anew and broken its chains after three generations of independence denied. Now that the wind of freedom has been liberated no power on Earth can ever return it to captivity.
We saw this with our own eyes in the 70 hours of the abortive coup in the Soviet Union. We could have anticipated the end of that coup from the moment a small group of citizens first appeared in the streets of Moscow to face the approaching tanks. They stood against them unarmed, like a human banner, and the soldiers did not shoot. The army held its fire, faced as it was with the spirit of freedom that had taken root even among its own ranks. When the muse of freedom sang, the guns fell silent.
That is the lesson the world has drawn from the crisis of August 1991. Yet it learned another bitter and rapid lesson from the Persian Gulf crisis of August 1990. It learned how short-sighted it had been in supplying, over the years and without any controls, vast quantities of weapons to a dictatorial regime. It has learned just how terrifying can be the combination of military power and a lack of inhibition regarding its use. The chameleon that had bemused the entire enlightened world turned into a lethal python that wound itself around mankind's neck.
The billows of black smoke that rose from hundreds of oil wells across the Kuwaiti desert are a living and tangible illustration of the evil genie that had escaped from its bottle, throwing a huge pall over entire continents. Tyranny - and the tyrant - displayed an undreamed-of vitality.
Saddam Hussein has not been removed from the world scene. His defeated people have not rejected him. The Kurdish revolt has been brutally suppressed, leaving in its wake hundreds of thousands of homeless refugees. The scale of military strength that Saddam Hussein has retained is now revealed as a renewed and genuine threat to the region.
The Iraqi tyrant continues to scheme against and deceive the rest of the world. The United Nations inspection commissions have, one after the other, uncovered his lies and discovered the hidden stocks of non-conventional weapons he sought to conceal. Saddam Hussein is attempting to keep the world in ignorance of his revived military power, but the world, under the determined leadership of the United States, is not turning a blind eye to the facts, and will not permit the tyranny of Saddam Hussein to survive.
Last September, from this rostrum, I warned that Israel was about to become the target of attacks by Saddam Hussein in a war in which it was not involved, and to which it was not a party. And indeed Israel came under missile attack. It clenched its fists and gritted its teeth in refraining from any counter-attack, so as not to upset the international coalition. The international community has come to understand Israel's position as the bastion of genuine democracy in a dangerous and violent region. The events of the past year have made enlightened States world-wide re-evaluate the character of the Israeli-Arab conflict in the light of this correct political and historical perspective. Many countries realise today that the root causes of this bitter conflict, which has lasted decades, lie in the refusal of the Arab States - excluding Egypt - to recognise the existence of Israel and to accept its independence and sovereignty. It is this intransigence that has been the source of the wars imposed on Israel.
It has been clearly established that Israel is the only country in the world under a permanent tangible, physical threat to its very existence - a threat that has brought upon it six wars in the four decades of its existence. States that were themselves involved in the Gulf crisis have now come to understand, perhaps for the first time, the logic of Israel's insistence on a peace ensuring its security and the well-being of its inhabitants.
In January 1991 we presented a consolidated formula of five principles designed to promote the peace process: first, an end to the state of war between the Arab States and Israel, with a view to the signing of a peace treaty; secondly, reduction and control of the arms race; thirdly, direct negotiations, without preconditions, between Israel and its neighbours, with a view to the signing of peace agreements between Israel and each of the Arab States; fourthly, the simultaneous start of a resolution of the Palestinian problem, to be carried out in stages by us and the residents of Judea, Samaria and Gaza, in a joint framework with Jordan; and, fifthly, the drafting of joint programmes for regional development, with international aid, in areas such as water, the environment, electricity, solar energy, agriculture, health, transportation and the infrastructure. These principles have strengthened the foundations of the peace process in which we have been engaged since the cease-fire in the Gulf.
Since its establishment Israel has tirelessly sought to talk peace with its neighbours. In the aftermath of each of the ware that was forced upon us Israel has appealed to the Arab States to conduct direct talks with it, with no prior conditions, to attain a true and lasting peace. It seems that this appeal will now at last be answered. In a few weeks we shall, I hope, meet in face-to-face discussions with our neighbours in order to lay the foundations of a better future for our peoples and our coming generations. Israel is convinced that the sufferings of our war-torn region will be brought to an end, not as a result of any balance of terror, but of the benefits that peace will bring.
The bitter arms race in the Gulf and the Middle East has brought many tragedies to the peoples of the region. It is responsible for the poverty and misery of millions of human beings and for the wars which have broken out in our region over and over again in the latter half of this century. The arms race has drained the resources of the different States to the detriment of the welfare of their citizens. The potential means of destruction amassed by cruel dictators with limitless ambitions is a proven recipe for the outbreak of wars.
Our region has also known the use of chemical weapons, which Saddam Hussein used against his own people as well as against his Iranian enemy. The elimination of chemical weapons everywhere, and especially in the Middle East, is of supreme importance. This is why Israel has agreed to become a party to the convention to eliminate chemical weapons, while maintaining the principle of universality. For the convention to be effective all States of the region must become party to it.
The term "weapons of mass destruction" is no mere technical phrase. Every type of weapon - including conventional - that entails a threat of the indiscriminate destruction of large numbers of people falls, in our view, into the category of "weapons of mass destruction". Arms control must therefore include conventional weaponry as well.
On the eve of the convening of a regional peace conference, I appeal from this rostrum to the leaders of the Arab States. I say "Stop the insane arms race in weapons of extermination. Abandon all destructive impulses. Put an end to blind hatred. Do not waste your resources. Do not give up the opportunity for progress and well-being for your own countries for the illusory dream of destroying Israel.
"Israel draws its strength from its historic and moral right to a safe existence in its own country. Set out with us on the path of peace. Think of your children, as we think of ours. For they were born not for war, to be killed, but to live."
The far-reaching changes that have occurred in the struggle between blocs in the world have also been accompanied by positive changes in Africa. Some internal wars have ended, and others we hope are about to end. The process of African States' attaining their independence has been completed. The apartheid regime in South Africa is nearing its end. A wind of democracy has blown through many African States, inspiring a progressive evolution.
But in many States of the third world, especially in Africa, hunger, disease and misery are still on the rise. The growing birth rate has led to a population explosion and has aggravated the shortage of essential foodstuffs. In extensive areas the desert has reclaimed arable land and pasture land. Hundreds of thousands of people are falling victim to starvation and epidemics. All this is happening at the end of the twentieth century, a century that has seen unprecedented scientific, technological and medical achievements. In an era in which borderlines between East and West are becoming blurred, the developed countries must seek to bridge the huge gaps between the living standards of the northern and southern hemispheres. We must lend an attentive ear, especially to the heart-rending appeals for help from the African continent.
Israel is a small country, poor in natural resources and material riches, but it has its faith. It faces the tremendous challenge of absorbing every year hundreds of thousands of new immigrants, who flock to it from many countries. 
However, in the process of building a new society and developing its economy, Israel has, over the past 40 years, accumulated considerable knowledge and experience in agriculture, technology, medicine and science, as well as in organisation and management. Israel has for many years placed its knowledge at the disposal of developing countries. The result of this mission which we have taken upon ourselves has been decades of cooperation and assistance to 96 countries.
In Israel, for several generations we have witnessed a revival in the life of a nation which has brought to the world values of peace, liberty and justice. These principles are the essence of the law of the Jewish people and of its universal message.
The Jewish people is the only people ever to have been exiled again and again, with its faith in its return to its homeland remaining unshaken. Bach time, mankind has benefited from the spiritual assets and values of justice which have accompanied the revival of the Jewish people in its ancestral land. The return to Zion in our own times, which has been the objective of the Zionist movement, has resulted in a gathering in Israel of the Jewish people from all over the world. Wherever tyranny has raged and our people have been persecuted, assistance came from Israel, bringing them back to their national homeland in freedom and security. In the aftermath of the Second World War, Israel took in hundreds of thousands of our brethren who had survived in Europe as well as hundreds of thousands from Arab countries and elsewhere, escaping discrimination and persecution.
These very days we are witnessing a phenomenon stirring in its enormity - that of the return of Jews from the Soviet Union and from Ethiopia to their ancestral homeland. The Zionist movement is colour-blind. The distinction between colours is alien to Zionism. That is why it has been proven that Zionism is tolerant and liberal par excellence.
Last week, President Bush appealed to this Assembly to abrogate the cynical and deplorable resolution which equates Zionism with racism. The President aptly described the unique character of the Zionist movement and its spiritual and humanitarian values. More and more representatives of nations are joining his appeal, guided by this great historical truth. This appeal will continue to reverberate both within this Hall and outside it until the repeal, in the near future, of that resolution, which constitutes a calumny on this Organisation and a disgrace to it.
This session stands on the threshold of a new hope. People the world over aspire for an end to hardship and suffering and for the beginning, at last, of an era full of promise and hope. For us, the Jewish people, it is also the beginning of a new year, when we exchange the traditional blessing: "May the outgoing year sweep away its maledictions, and may the new year bring with it blessings for all mankind."
